COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Decker and AtLee
UNPUBLISHED


              Argued at Richmond, Virginia


              SARA LOGAN HOWE

              v.     Record No. 0703-15-2

              ALBEMARLE COUNTY DEPARTMENT
               OF SOCIAL SERVICES                                              MEMORANDUM OPINION*
                                                                             JUDGE RICHARD Y. ATLEE, JR.
              SARA LOGAN HOWE                                                     FEBRUARY 16, 2016

              v.     Record No. 0704-15-2

              ALBEMARLE COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                  FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                                          John J. McGrath, Jr., Judge Designate

                               Christopher C. Graham (Eustis & Graham, P.C., on brief), for
                               appellant.

                               Richard A. DeLoria; Stephanie Cangin, Guardian ad litem for the
                               infant child (Albemarle County Attorney’s Office, on brief), for
                               appellee.


                     Sara Logan Howe (“mother”) appeals orders of the Circuit Court of Albemarle County (“the

              circuit court”) terminating her parental rights to her child, M.H.S. (“the child”), and approving the

              foster care goal of adoption. Mother argues that the circuit court erred by denying her motions to

              strike the evidence with respect to: (1) the termination of her parental rights because there was not

              clear and convincing evidence that she failed to substantially remedy the conditions that initially

              necessitated foster care; and (2) the change in goal for the foster care plan because there was


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
insufficient evidence to find by a preponderance that it was in the child’s best interests. For the

reasons that follow, we affirm the decisions of the circuit court.

                                           I. BACKGROUND

        The child was born in March of 2013. On July 31, 2013, the Albemarle County

Department of Social Services (“the Department”) removed the child from mother’s care because

of allegations of physical neglect and domestic violence. Cory Swisher (“father”) did not live

with mother and the child at the time of the removal.

        The Albemarle County Juvenile and Domestic Relations District Court (“the JDR court”)

approved an initial foster care plan, the goal of which was for the child to return home. The

Department offered mother services, including a referral for a psychological examination with

Dr. Marilyn Minrath. After testing mother, Dr. Minrath diagnosed her with poly-substance

abuse, major depression, an eating disorder, and a personality disorder (dependent personality

with anti-social features). Dr. Minrath concluded that mother had significant thought

dysfunction and a child-like dependency on her own mother and that she was not equipped to

fulfill her parental responsibilities.

        The Department arranged for mother to have supervised visits with the child. It also

referred her to outpatient counseling and parent coaching with the Counseling Alliance of

Virginia. Mother was often late for visits. Although her parental skills improved at points, such

improvement was desultory and impermanent. In addition, conflict between mother and the

maternal grandmother substantially disrupted supervised visits on multiple occasions, with loud

verbal altercations taking place at times when they both were present, and mother complaining

inappropriately, instead of focusing on the child, during individual visits.

        The Department also referred mother to the Family Treatment Court program, which she

began in September 2013. Early in the program, mother tested positive for benzodiazepines,

                                                  -2-
amphetamines, and marijuana. After approximately one month, she stopped coming to weekly

meetings, and by mid-October, informed the coordinator that she would not continue to

participate. On November 11, 2013, mother was arrested, and later convicted, for disorderly

conduct. She had multiple positive drug tests between December 2013 and January 2014.

       In February 2014, mother entered a dual diagnosis treatment center (addressing both her

mental health and substance abuse issues) in Galax, Virginia. In March of 2014, mother was

terminated from the program after having been arrested for being drunk in public on two

consecutive days. She was subsequently convicted of those two crimes on April 14, 2014.

       Mother’s family then arranged for her to enter another treatment facility, the Farley

Center in Williamsburg, Virginia, but she left the program within twenty-four hours. The

Department directed mother to contact the local community services board for treatment, but

mother did not do so. Mother continued to abuse alcohol and drugs.

       In July 2014, mother checked into Treasure Coast Recovery, a rehabilitation center in

Florida. Because she failed to inform the Department, it was unaware of her whereabouts for

several months. As a result, the Department suspended her visitation with the child and filed a

foster care plan with the goal of adoption. On August 1, 2014, the JDR court approved that

foster care plan. On October 20, 2014, after a hearing, the JDR court terminated mother’s

parental rights. Mother appealed to the circuit court.1

       On January 27-28 and March 10, 2015, the circuit court heard evidence and argument

regarding the foster care plan and termination of parental rights. Father was incarcerated and did

not expect to be released until June 2019, but he expressed his desire for the child to return to

mother. Mother testified that her experience at Treasure Coast Recovery had a positive effect on


       1
         The JDR court also terminated father’s parental rights. Father appealed to the circuit
court, which consolidated the parents’ cases.

                                                -3-
her and gave her the tools to remain sober (implying that she successfully completed treatment),

but that she voluntarily returned to Virginia because she missed her child. She testified that she

started seeing a psychiatrist named Dr. David Burns. On March 10, 2015, the circuit court did

not approve the foster care plan with the goal of adoption and continued the petition to terminate

parental rights. It ordered mother to sign releases for the Department to obtain her records from

Treasure Coast Recovery and from Dr. Burns. It also ordered mother to participate in random

drug and alcohol screens, attend Narcotics Anonymous or Alcoholics Anonymous meetings,

wear a SCRAM2 bracelet to monitor alcohol use, and remain drug and alcohol free.

       On April 3, 2015, the Department filed a “Motion to Reconsider & Vacate Order” and a

“Motion to Disapprove Foster Care Service Plan.” The Department alleged that mother lied to

the circuit court about her drug treatment. Records from Treasure Coast Recovery revealed that

mother was discharged in September due to three positive drug screens3 and her lack of

compliance in attending treatment sessions. Although mother initially signed a release allowing

the Department to speak with Dr. Burns, mother subsequently rescinded the release. Despite

mother’s non-cooperation, the Department presented evidence that she misrepresented the nature

and frequency of her sessions with Dr. Burns. Further, mother refused to cooperate with random

drug screens following the March 10, 2015 order, twice claiming she was unable to produce a

urine sample, and later failing to show up for a blood test.

       On April 7, 2015, the circuit court held a hearing to address the Department’s motions.

At that time, the circuit court offered mother another drug screening, but she failed to produce a

sample. After reviewing the evidence and hearing testimony, the circuit court concluded that


       2
         SCRAM is short for Secure Continuous Remote Alcohol Monitoring. SCRAM
bracelets attach to a person’s ankle and detect the presence of alcohol in sweat.
       3
           Mother tested positive on multiple occasions for methamphetamines and ecstasy.

                                                -4-
mother told “flat out lies” at the previous hearings. The circuit court disapproved the foster care

plan with the goal that the child return home and ordered preparation of a new plan with the goal

of adoption.

       On April 16, 2015, the circuit court held a final hearing. It approved the foster care plan

with the goal of adoption and terminated mother’s parental rights.4 This appeal followed.

                                           II. ANALYSIS

       Mother argues that the circuit court erred in finding that the evidence was sufficient to

change the foster care plan’s goal to adoption and terminate her parental rights. In our review of

this case, we view the facts in the light most favorable to the appellee, the prevailing party

below. See Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 262, 616 S.E.2d 765, 767

(2005). “When reviewing a decision to terminate parental rights,” this Court “presume[s] the

circuit court ‘thoroughly weighed all the evidence, considered the statutory requirements, and

made its determination based on the child’s best interests.’” Id. at 265-66, 616 S.E.2d at 769

(quoting Fields v. Dinwiddie Cty. Dep’t of Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656, 659

(2005)). “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986). When considering termination of parental rights, “the paramount consideration of a trial

court is the child’s best interests.” Logan v. Fairfax Cty. Dep’t of Human Dev., 13 Va. App.

123, 128, 409 S.E.2d 460, 463 (1991).

       The circuit court terminated mother’s parental rights under Code § 16.1-283(B) and (C).

Residual parental rights may be terminated under Code § 16.1-283(B) if clear and convincing


       4
         The circuit court also terminated father’s parental rights. He appealed that decision, and
this Court summarily affirmed the termination. See Swisher v. Albemarle Cty. Dep’t of Soc.
Servs., Record No. 0755-15-2, 2015 Va. App. LEXIS 336 (Va. Ct. App. Nov. 17, 2015).
                                               -5-
evidence established three factors: (1) that the termination is in the child’s best interests, (2) the

neglect and abuse suffered by the child presents a serious and substantial threat to life, health, or

development, and (3) it is not reasonably likely that the conditions which resulted in the neglect

or abuse can be substantially corrected so as to allow the child’s safe return to the parent within a

reasonable period of time. A court may terminate parental rights under Code § 16.1-283(C)(2) if

it is in the best interests of the child and the parent has been “unwilling or unable within a

reasonable period of time not to exceed 12 months . . . to remedy substantially the conditions

which led to or required continuation of the child’s foster care placement, notwithstanding the

reasonable and appropriate efforts of social . . . or other rehabilitative agencies.” In determining

what is in the best interests of a child, relevant factors include the age of the child, the physical

and mental conditions of the child, the age of the parent, the mental and physical conditions of

the parent, the existing relationship between them, the needs of the child, and the role the parent

had provided in the upbringing of the child. Barkey v. Commonwealth, 2 Va. App. 662, 668,

347 S.E.2d 188, 191 (1986).

       Mother has a history of significant mental health and substance abuse problems. Since

the child has been in foster care, mother has failed to successfully complete any of numerous

substance abuse treatment programs. She admits that “she did not fully comply” with the

requirements of the permanency plans or with the March 10, 2015 court order. Mother testified

that her treatment at Treasure Coast Recovery had finally changed her attitude and enabled her to

remain sober. She also testified that she left voluntarily to return to see her son. In reality, she

returned home not because she successfully completed treatment, but because she was

discharged for failing three drug screens and failing to attend treatment sessions. Despite the

significant stakes of non-compliance, mother did not provide a urine or blood sample for drug

testing between March 10 and April 7, 2015. The circuit court even gave her an opportunity

                                                 -6-
during the hearing on April 7, 2015 to provide a urine sample, but she did not. For these reasons,

we cannot say that the circuit court’s conclusion that mother told “flat out lies” regarding her

sobriety, and its corresponding decision to terminate her parental rights, were plainly wrong or

without evidence to support them.

       The trial court also did not err in determining that adoption is in the best interests of the

child. As a preliminary matter, mother acknowledged that she did not have stable housing or

employment. More importantly, ample evidence supported the circuit court’s finding that,

despite all the services and resources offered, mother had not remedied the circumstances that

led the Department to place the child in foster care. Despite the gravity of the situation, over the

course of a year, mother failed to maintain her sobriety or to treat her mental health conditions,

and continued to make excuses for her behavior. At the time of the final hearing, the child had

been in foster care for nearly two years, since he was four months old. The child has lived with

his foster parents, who wish to adopt him, since he was less than a year old. “It is clearly not in

the best interests of a child to spend a lengthy period of time waiting to find out when, or even if,

a parent will be capable of resuming his [or her] responsibilities.” Kaywood v. Halifax Cty.

Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990). Accordingly, based on

the totality of the circumstances, the circuit court did not err in terminating mother’s parental

rights and approving the goal of adoption.

                                         III. CONCLUSION

       For the foregoing reasons, we affirm the trial court’s rulings.

                                                                                            Affirmed.




                                                -7-